Citation Nr: 1447698	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased rating for residuals of a myocardial infarction, currently evaluated as 30 percent disabling.

4.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009, May 2011, and February 2012, by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2012, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The claims of entitlement to higher ratings for PTSD and residuals of a myocardial infarction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a bilateral hearing loss disability was not present in service or until many years thereafter and the current hearing loss disability is not related to service. 


2.  The most probative evidence of record shows that the Veteran's tinnitus was not present in service and is not related to service. 


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a  November 2011 letter.  


The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to in-service events, symptomatology and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and available private and VA treatment records have been obtained.  The Veteran was afforded a VA examination regarding his claims.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board will proceed to review the merits of the issue on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 




"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed hearing loss and tinnitus as a result of noise exposure during active service.   

In this case, the December 2011 VA examination shows that the Veteran has current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  That examination also showed the Veteran has bilateral tinnitus.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no 
indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is also established. 

Having determined that the Veteran currently has diagnoses of tinnitus and bilateral hearing loss, the remaining question before the Board is whether these conditions are related to his service.  

The Veteran's DD Form 214 indicates that his primary specialty title was aircraft loadmaster.  He has competently reported being exposed to loud noise from aircraft engine noise.  The Board finds that the Veteran's lay account of having been exposed to military noise is both competent and credible.

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  The Board has converted the Veteran's audiograms to American Standards Association (ASA) units to International Standards Organization (ISO), as is customary for audiograms from the military prior to October 31, 1967.  After converting the units, the Veteran's induction examination in July 1962 noted puretone thresholds of 35 and 40 decibels at the tested frequencies of 2000 and 4000 Hertz, and 40 decibels for the left ear at the tested frequency of 4000 Hertz.  However, a follow up audiogram in August 1962 recorded no puretone threshold over 20 decibels at 500 to 4000 Hertz, before conversion.  On periodic examination in March 1963 and April 1964, the auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right and left ears were 15, 10, 10, 10, and 5 decibels.  In April 1965 the auditory thresholds at those same frequencies of in the right ear were 10, 10, 10, 10, and 10 decibels, and 15, 10, 10, 20, and 15 decibels in the left ear.  On separation from service in May 1966, the auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 15, 15, 15, and 10 decibels, and 25, 20, 15, 15, and 15 decibels in the left ear.  In reports of medical history, to include on separation from service, the Veteran denied hearing loss and ear trouble.    




After service, the first mention of these disabilities in the record is a VA treatment note recording complaints of tinnitus and hearing loss in July 2011.  At that time, the Veteran reported onset of tinnitus 5 or 6 months earlier.  On audiology consult in September 2011, he reported onset of ringing in his ears approximately 8 or 9 months earlier.  These statements were made in the context of medical treatment, and were rendered approximately one to three months prior to the time that the Veteran filed   a claim for service connection for tinnitus in October 2011.  Thereafter, on VA examination in December 2011, the Veteran stated that he believed that his hearing loss and tinnitus had onset in service.  He added that he could not recall when his tinnitus actually started, but he first noticed ringing in his ears about 5 years earlier in the early 2000's.  Thereafter, he indicated that tinnitus had probably been present since the 1980's.  Most recently, the Veteran testified that hearing loss and tinnitus had onset in service.  

To the extent that the Veteran reports that his hearing loss and tinnitus arose in service and continued since, the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record, as noted above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

As the competent and credible evidence fails to show hearing loss disability or tinnitus in service or for many years thereafter, the question in this case becomes whether the current hearing loss disability and tinnitus are etiologically related to service.  On this question, there is no medical evidence that supports the claims.  

On VA examination in December 2011, the Veteran reported in-service noise exposure from jet engines and mortars.  Occupationally, the Veteran stated that he worked a number of different jobs after separation from service, to include driving for UPS, construction, painting and drywall.  The Veteran stated that in his most recent employment doing construction and drywall, he often would not hear his coworkers and would not participate in lunch time conversations because he could not hear what was going.  The Veteran denied recreational noise exposure.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  With regards to the Veteran's hearing loss, the examiner noted that the service treatment records showed normal hearing on all examinations, including at separation from service.  The examiner opined, based on the fact that no hearing loss was noted in service and there was no evidence of hearing loss within 1 to 2 years after separation from service, that it was less likely than not that hearing loss was a result of military service.  The disability was initially noted in 2011.

Regarding tinnitus, the examiner noted that there was no evidence showing that tinnitus was diagnosed in service.  Furthermore, on examination the Veteran first stated that onset was about 5 years earlier in the early 2000's.  He then said that was when it became worse and it probably began in the 80's.  At his September 2011 VA audiological evaluation, he stated that tinnitus began 8 to 9 months earlier.  The examiner found that regardless, onset of tinnitus was at least 20 years after separation from active duty in 1966.  In support of the opinion, the examiner cited to the medical literature, specifically, to an Institute of Medicine study that found that as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  Accordingly, the examiner explained that the probability that the Veteran's tinnitus being related to noise exposure decreased as the time of onset became greater removed from the time of the noise exposure.  The examiner further pointed out that the common rule-of-thumb used by most audiologists was that 1 to 2 years was the cutoff date for onset of tinnitus following noise exposure.  Therefore, since the Veteran reported onset of tinnitus after this time frame and there was no evidence of record to suggest otherwise, it was less likely than not that his tinnitus was related to military noise exposure.

The VA examiner's opinion was based on a thorough review of the claims file and provided adequate rationale.  The opinion is consistent with the other medical evidence of record.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion to the contrary.  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Similarly, while the Veteran is competent to attest to the presence of tinnitus, as a lay person, it has    not been shown that he had specialized training sufficient to determine the etiology of tinnitus, especially when the onset date is unknown.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Thus, the etiology of tinnitus requires medical expertise to determine.  Thus, the Veteran's lay opinions on the etiology of his hearing loss disability        and tinnitus are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no competent medical opinion of record to the contrary.  

As a final matter, to the extent the 1962 service examinations suggest the Veteran had some hearing loss that existed prior to service, the Board finds such conclusion would not change the outcome of case.  Subsequent to the 1962 examinations, the Veteran's hearing was within normal limits on subsequent testing, and no hearing loss disability pursuant to 38 C.F.R. § 3.385 was noted during service or at separation.  As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury  or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  Here, the VA examiner has opined that current hearing loss disability is not related to service.  Thus, regardless of whether the Veteran may have had some hearing loss prior to service, in the absence of a link between the current hearing loss disability and the findings in service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

In summary, the preponderance of the competent, credible and probative evidence is against a finding that the Veteran's current hearing loss and tinnitus arose in service or for many years thereafter, and there is no competent medical evidence linking the current disabilities to service.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

The Veteran's last VA examination to evaluate the claim for a higher rating for PTSD was in October 2009.  The Veteran's most recent heart examination was in April 2011.  During the October 2012 hearing, the Veteran indicated that his PTSD and residuals of a myocardial infarction had increased in severity since he was last examined by VA.  Accordingly, new examinations are warranted.

The Veteran testified that he receives treatment with VA for his PTSD.  While VA treatment records through February 2013 are of record, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records for treatment received at the VA medical center dated since February 2013, and associate them with the electronic claims file.  

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the extent and severity of his PTSD.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should address all symptomatology of the Veteran's PTSD and its impact on his occupational and social functioning.

3.  Schedule the Veteran for a VA heart examination to address the extent and severity of his residuals of a myocardial infarction.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  If relevant testing is contraindicated, the examiner should explain why that is so.  

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


